UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF Auburn Bancorp, Inc. (Exact name of registrant as specified in its charter) United States 26-2139168 (State of incorporation or organization) (I.R.S. Employer Identification No.) 256 Court Street, P.O. Box 3157 Auburn, Maine 04212 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered None None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. x Securities
